Citation Nr: 0902991	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-25 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2008, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, including bipolar 
disorder, was not manifest during service, a psychosis was 
not manifest within a year after discharge, and an acquired 
psychiatric disorder is not related to the veteran's active 
service.

2.  Service connection for PTSD was denied in a January 2006 
rating decision.

3.  Evidence added to the claims file since the January 2006 
rating decision relates to the unestablished fact of whether 
the veteran has provided sufficient stressor information, the 
reason for the prior denial.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including bipolar 
disorder, was not incurred in or aggravated by active 
service, and a psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Evidence submitted since the January 2006 rating decision 
wherein the RO denied service connection for PTSD is new and 
material; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in June 2006 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed of what the evidence needed to show in 
order to substantiate a service connection claim.  This 
letter also provided notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Notice consistent with the VCAA was provided prior to the 
December 2006 initial adjudication of the veteran's claim on 
appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has not been 
afforded an examination on the issue decided herein.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Here, there is 
evidence that the veteran currently suffers from an acquired 
psychiatric disorder, including bipolar disorder.  Therefore, 
there is sufficient competent medical evidence upon which to 
establish a diagnosis and render a decision on the claim.  
However, as will be shown below, there is no evidence 
establishing an event, injury, or disease that occurred in 
service.  Even the veteran has not contended that his 
acquired psychiatric disorder, including bipolar disorder, 
manifested during service.  Therefore, VA does not need to 
afford the veteran an additional examination or obtain an 
opinion on this issue.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Acquired Psychiatric Disorder, Including Bipolar Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and psychoses 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that the veteran is also pursuing a claim of 
entitlement to service connection for PTSD.  This matter must 
be remanded, as noted below.  Therefore, we will address here 
all acquired psychiatric disorders with the exception of 
PTSD.

The veteran's service medical records indicate that upon 
separation from service in March 1966, the veteran's 
psychiatric examination was normal, and the only defect or 
diagnosis noted referenced the veteran's eyesight.

VA hospitalization records dated in October 2001 and November 
2001 show the veteran was treated for alcohol dependence.  
When asked about his adult illnesses, the veteran denied any 
significant problems and only reported alcohol and tobacco 
dependence.  Following treatment, the veteran was assessed 
with alcohol dependence and tobacco use disorder.

A private treatment record dated in July 2003 shows the 
veteran was assessed with anxiety.

VA treatment records dated from July 2005 to January 2008 
show the veteran was treated for and assessed with bipolar 
disorder.

A July 2005 VA treatment record shows a diagnosis of bipolar 
disorder, not otherwise specified, long-standing.

A December 2005 private examination report shows the veteran 
was assessed with major depressive disorder and rule out 
bipolar disorder.  The veteran reported that in 2003 he went 
on medical disability because of PTSD and because he had been 
diagnosed as having a bipolar disorder.

VA treatment records dated from February to April 2006 show a 
diagnosis of bipolar disorder.

VA outpatient records dated in June 2006 and January, April, 
and December 2007 show treatment for bipolar disorder.

In a June 2006 written statement, the veteran indicated that 
his bipolar disorder was diagnosed at the VA medical center.

In June 2008, the veteran testified before the undersigned.  
However, this testimony only related to the veteran's claim 
of entitlement to service connection for PTSD, which is the 
subject of the remand portion of this decision.

Based on a review of the evidence, the Board finds that we 
must deny the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
bipolar disorder.  The evidence certainly demonstrates the 
veteran has a current diagnosis of an acquired psychiatric 
disorder.  The treatment and hospitalization records show the 
veteran has been diagnosed with alcohol dependence, tobacco 
use disorder, anxiety, bipolar disorder, and major depressive 
disorder.  However, the evidence shows that none of these 
disorders manifested during service.  The veteran's service 
medical records contain no evidence of treatment, and his 
psychiatric examination at separation was normal.

Furthermore, the veteran has not alleged that any acquired 
psychiatric disorder, including bipolar, began in service.  
He indicated in a June 2006 written statement that this 
disorder was first diagnosed at the VA medical center.  The 
evidence shows he was diagnosed with this disorder many years 
after separation from service.  In October and November 2001 
records, the veteran reported no history of psychiatric 
illness other than the alcohol dependence for which he was 
then receiving treatment.  Furthermore, no psychiatric 
disorder other than alcohol dependence was diagnosed during 
the veteran's hospitalization at that time.  Bipolar disorder 
was not diagnosed until 2005, more than thirty years after 
the veteran's separation from service.  Even if we accept the 
veteran's report of bipolar disorder in 2003 or long-
standing, such remains a manifestation more than one year 
post service.  Finally, there is no evidence of record 
linking any acquired psychiatric disorder, including bipolar 
disorder, to the veteran's active service.  Even the veteran 
has not alleged that an acquired psychiatric disorder began 
in service.  As such, the evidence preponderates against his 
claim, and it must be denied.

To the extent that the vetetran has a personality disorder, 
such is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

PTSD

The veteran has contended that he has PTSD that is related to 
his active service.  Generally, a claim which has been denied 
in an unappealed RO decision or an unappealed Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 
7104(b), 7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO denied the veteran's claim in a January 2006 rating 
decision.  The rating decision indicated that, while the 
veteran had a current diagnosis of PTSD, his service records 
did not reveal participation in combat, and the veteran had 
not provided information regarding his claimed stressors, 
with which the RO could attempt verification.

The evidence added to the claims file since the January 2006 
rating decision includes the veteran's June 2008 testimony 
before the undersigned.  While the veteran did not provide 
any more details regarding stressors he had already 
identified, his testimony suggested that, while in service, 
the veteran was the victim of personal assault.  This is new 
and material stressor information that was not before VA at 
the time of the previous decision.  As such, the veteran's 
claim is reopened.


ORDER

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder, is denied.

The application to reopen the veteran's claim of entitlement 
to service connection for PTSD is granted.

REMAND

The veteran has reported stressors based on personal assault.  
Specifically, he made references during his June 2008 hearing 
to a sexual assault and having been beaten up twice while in 
service.  The veteran indicated that he reported at least one 
of these incidents to a duty officer.

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  VA has special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis.  Patton v. West, 12 Vet. 
App. 272 (1999) (citing VA Adjudication Procedural Manual 
M21-1), Part III, paragraph 5.14(c).  These special 
evidentiary procedures for PTSD claims based on personal 
assault are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Board notes that the veteran in this case has not 
received the required notice.  On remand, the RO should issue 
notice to the veteran explaining the evidence necessary to 
corroborate a stressor during service to support his claim 
for PTSD due to personal assault, pursuant to 38 C.F.R. § 
3.304(f).  This requirement is consistent with the VCAA's 
duty to inform the claimant of the information and evidence 
needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) 
(2008).

In light of the above discussion, additional development is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran an appropriate 
stressor development letter.  The veteran 
should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the veteran.

The veteran should be requested to provide 
further detail concerning the claimed 
incidents, to allow corroboration of the 
claimed incident(s).

2.  The RO should then review the record 
and determine whether there is sufficient 
information to attempt verification of any 
claimed stressor.  If so, the appropriate 
steps should be taken to attempt 
verification of the veteran's stressors.

3.  If any stressor is verified, the 
veteran should be afforded a VA 
examination to determine whether he has 
PTSD which is related to a verified 
stressor(s).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


